THE portion of section 3 of the ordinance quoted in our opinion is followed by a phrase we did not insert, the whole reading: "Unless the meat shall bear the meat inspection brand or mark of the United States Department of Agriculture, or of municipalities where food inspection is maintained, or of the State of Colorado, and of which the Milk and Food Inspector shall have approved."
On petition for rehearing it is said we overlooked the phrase "and of which the Milk and Food Inspector shall have approved," which applies to federal inspection. We did not overlook it, but did not make clear our conclusion concerning it. We do not construe the last quoted language as applying to federal inspection.
Rehearing denied. *Page 478